Citation Nr: 1824739	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to an increased disability evaluation for residuals of a left seventh rib fracture, to include a collapsed left lung, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida.  Jurisdiction over this case is being transferred to the RO in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

As explained below, the Veteran's claim of entitlement to service connection for a skin disorder is reopened.  The issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder, as well as the issue of entitlement to an increased disability rating for residuals of a left seventh rib fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1994 rating decision, the RO denied service connection for a skin disorder.  

2.  The evidence received since the May 1994 rating decision as to the issue of entitlement to service connection for a skin disorder is relevant and probative of the issue at hand.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for a skin disorder in May 1994.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The May 1994 rating decision denied the Veteran's claim for service connection of a skin disorder on the basis that there was no evidence that the Veteran's skin disorder was not a disorder which was presumptively associated with herbicide exposure and there was no other basis for service connection; the rating decision indicated that the scientific and medical evidence of record does not support the conclusion that the Veteran's skin disorder was related to service.   

Since the denial of the Veteran's claims for service connection of a skin disorder, the evidence submitted includes private treatment records and VA treatment records, as well as statements from the Veteran.  

The evidence submitted subsequent to the May 1994 rating decision as to the issue of service connection for a skin disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran's skin disorder was related to the Veteran's service, including any herbicide exposure therein.  In essence, at the time of the prior decision, other than the claim, there was no evidence of an etiological relationship between the Veteran's skin disorder and his service.

The added evidence speaks directly to an element which was not of record.  In this regard, the Board notes that a November 2012 letter from the Veteran's treating dermatologist, Dr. Z., states that the Veteran has a history of multiple squamous cell carcinomas; Dr. Z indicated that the Veteran's occurrences of squamous cell carcinoma have been excessive compared to what is considered to be normal, and that squamous cell carcinomas can be caused by physical trauma and/or chemical exposure.  Although Dr. Z did not indicate whether the Veteran's skin disorder was etiologically related to the Veteran's service, including any chemical and/or herbicide exposure, this evidence cures evidentiary defects; namely, the letter from Dr. Z suggests that there is scientific and medical evidence of a possible relationship between the Veteran's skin disorder and his service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Accordingly, the Board finds that the claim for service connection of a skin disorder is reopened.



ORDER

The application to reopen the claim for service connection of a skin disorder, is granted, and to this extent only the appeal is allowed.


REMAND

The Veteran also asserts that he has a skin disorder, including squamous cell and basal cell carcinomas, related to service, including herbicide and/or chemical exposure.  The Veteran has asserted that he was exposed to chemicals, including Agent Orange, while on guard duty at an ammunition dump during service; according to the Veteran, there were leaking 55 gallon drum barrels, and that these chemicals caused his squamous cell carcinomas.  However, the Veteran has not yet been afforded a VA examination as to the claim of entitlement to service connection for a skin disorder, including as secondary to herbicide and/or chemical exposure.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any remaining, available VA treatment records related to the Veteran's claimed skin disorder should be associated with the Veteran's claims file.  

In addition, the Board notes that the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and an increased disability rating for a left seventh rib fracture were remanded by the Board in May 2016 for issuance of a statement of the case.  As noted in the May 2016 remand, a May 2013 statement from the Veteran indicated that he disagreed with an October 2012 rating decision denying entitlement to service connection for depression and entitlement to a compensable rating for residuals of a left seventh rib fracture.  When a claimant has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

However, the RO again failed to issue a statement of the case; instead, the RO issued another rating decision denying the Veteran's claims.  This is incorrect; when a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  See Manlincon, supra.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran statement of the case addressing the issues of (a) entitlement to a compensable rating for residuals of a left seventh rib fracture, to include a collapsed left lung, and (b) entitlement to service connection for an acquired psychiatric disorder, to include depression.  

If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records related to his claimed skin disorder, if any.

2.  The Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of any skin disorder, including squamous cell carcinoma, which may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin disorder, including squamous cell carcinoma, and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified skin disorder, including squamous cell carcinoma, began in service, was caused by service, or is otherwise related to any event, illness, or injury during service, including any possible herbicide and/or chemical exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to service connection for a skin disorder, on appeal, in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


